Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose providing some of the switching modules as switching modules of a first type having terminals and providing some others of the switching modules as switching modules of a second type having terminals; during operation of the converter assembly, generating a positive switching module voltage, a negative switching module voltage or a zero voltage at the terminals of the switching modules of the first type, and generating a positive switching module voltage or a zero voltage at the terminals of the switching modules of the second type; detecting a DC voltage side fault; actuating the switching modules of the first type to cause a polarity of energy store voltages thereof to correspond to a polarity of a fault current; and charging the energy stores of the switching modules of the first type to a voltage in excess of a rated voltage thereof.
In regards to claim 11, the prior art fails to disclose said switching modules of said first type configured to generate a positive switching module voltage, a negative switching module voltage or a zero voltage at said terminals of said switching modules of said first type during operation of the converter assembly; said switching modules of said second type configured to generate a positive switching module voltage or a zero voltage at said terminals of said switching modules of said second type during operation of the converter assembly; and a control device configured for: detecting a DC voltage side fault; actuating said switching modules of said first type to cause a polarity of energy store voltages thereof to correspond to a polarity of a fault current; and charging said energy stores of said switching modules of said first type to a voltage in excess of a rated voltage thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838